Citation Nr: 0215637	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of shell fragment wounds to the 
right hand and right chest.  

2.  Entitlement to an increased original evaluation for the 
service-connected traumatic arthritis to the right hand and 
wrist, currently evaluated as 10 percent disabling.  

(The issue of an increased rating greater than 20 percent for 
the service-connected residuals of right shoulder shell 
fragment wounds to muscle group III will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
RO.  

The veteran indicated that he would not attend a hearing 
before a Member of the Board, scheduled in April 2002 at 
Washington, D.C.  

The Board is undertaking additional development on the issue 
of an increased rating greater than 20 percent for the 
service-connected residuals of right shoulder shell fragment 
wounds to muscle group III; pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  



FINDING OF FACT

On his VA Form 9 received on October 11, 2011, prior to the 
promulgation of a decision in this appeal, the Board received 
notification from the veteran that he was not appealing the 
issues of an increased evaluation for the service-connected 
residuals of shell fragment wounds to the right hand and 
right chest and the service-connected traumatic arthritis to 
the right hand and right wrist; thus withdrawing his Notice 
of Disagreement on those issues.



CONCLUSION OF LAW

The criteria for withdrawal of the Notice of Disagreement by 
the veteran as to the issues of increased ratings for the 
service-connected residuals of shell fragment wounds to the 
right hand and right chest and the service-connected 
traumatic arthritis of the right hand and wrist have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.204, (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision, 38 C.F.R. §§ 20.202, 
20.204(b), and a Notice of Disagreement may be withdrawn in 
writing before a timely Substantive Appeal is filed.  
38 C.F.R. § 20.204(a).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

The veteran has withdrawn his earlier Notice of Disagreement 
with respect to the issues at hand in connection with the 
filing of his Substantive Appeal, and hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of the issues of an increased evaluation for the 
service-connected residuals of shell fragment wounds to the 
right hand and right chest and for the service-connected 
traumatic arthritis to the right hand and wrist, and they are 
dismissed without prejudice.  



ORDER

The appeal of the claim for an increased evaluation for the 
service-connected residuals of shell fragment wounds to the 
right hand and right chest is dismissed.  

The appeal of the claim for an increased original evaluation 
for the service-connected traumatic arthritis to the right 
hand and wrist is dismissed.  


		
	STEPEHN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

